Citation Nr: 0020441	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
anxiety.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1966 to April 1969.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1998 rating 
decision that denied service connection for PTSD and paranoid 
schizophrenia.  The case was remanded to the Regional Office 
(RO) for further development by the Board in July 1999.  The 
case is now ready for appellate review.


FINDING OF FACT

There is no medical evidence of a currently diagnosed 
psychiatric disability, to include PTSD, anxiety, and 
paranoid schizophrenia, which has been medically linked to 
the veteran's prior service.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
neuropsychiatric disorder, to include PTSD and anxiety, and 
paranoid schizophrenia are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

In the instant case, the veteran has alleged that he suffers 
from a current neuropsychiatric disability, to include 
anxiety, PTSD, and paranoid schizophrenia, as a result of his 
experiences in service.

The veteran's DD Form 214 and service personnel records 
indicate he had active service from July 1966 to April 1969, 
with a tour of duty in the Republic of Vietnam from December 
1966 through December 1967.  His MOS (Military Occupation 
Specialty) was Ammunition Storage Specialist and there is no 
indication in these records that the veteran engaged in 
combat with the enemy.  

Review of the veteran's service medical records note that in 
January 1969 he was seen with complaint of "bad nerves" for 
approximately six months.  The impression was anxiety.  There 
is no additional evidence of any neuropsychiatric disorder or 
disability in the available service medical records.  

Report of special VA psychiatric examination, conducted in 
February 1971, noted that the veteran related a history of 
"taking different kinds of dopes and drugs during the whole 
time he was in service and also since his discharge."  He 
admitted to use of morphine, heroin, Numorphan, Dilaudid, 
cocaine, LSD, and barbiturates.  He also admitted to being 
highly intoxicated on drugs and alcohol.  On examination he 
showed gross impairment of memory and had a gross tremor of 
his hands and excessive sweating.  The diagnosis was chronic 
brain syndrome associated with drug addition and narcotics, 
severe, in an unstable individual.  

A private hospital summary report dated February 1990, 
indicated that the veteran was admitted for treatment of 
multi-drug abuse and alcohol abuse.  He related a history of 
treatment in a methadone clinic in the 1970s, a treatment 
clinic in Nebraska in 1978, and treatment in a drug 
rehabilitation facility in 1982.  The final diagnoses on Axis 
I were:  alcohol abuse, cocaine abuse, heroin abuse, poly-
substance abuse remote.

A private hospital summary report dated from October 1990 to 
November 1990 noted treatment of alcohol dependence, cocaine 
dependence, depressive disorder, and psychotic disorder NOS 
(not otherwise specified).  The veteran was afforded a 
psychological evaluation while admitted which report is of 
record.  These records provide no evidence of a link between 
diagnosed disorders and the veteran's prior service.

Private hospital records dated in January 1992, indicate that 
the veteran was again hospitalized for treatment of alcohol 
abuse.  The final diagnoses were alcohol abuse and poly 
substance abuse.  

VA medical records show that the veteran was admitted from 
December 1994 to January 1995 for inpatient treatment dual 
diagnosis for psychotic disorder NOS and poly-substance 
dependence including alcohol, cocaine and marijuana.  

A VA inpatient psychiatric evaluation dated October 1997, 
noted diagnoses on Axis I of:  1) polydrug (alcohol, 
marijuana, cocaine) dependence without physiologic 
dependence; 2) neuropsychiatric disorder, NOS; and 3) "PTSD, 
provisional, NOS [emphasis added]".  In November 1997, a 
portion of a VA psychological evaluation was submitted which 
showed diagnostic impressions on Axis I of:  Schizophrenia, 
paranoid type; mood disorder, NOS (provision); alcohol 
dependence; and cocaine dependence.  However, the final VA 
hospital discharge report for the veteran's period of 
hospitalization from October 1997 to January 1998, again 
noted diagnoses on Axis I of:  (1) polydrug dependence; (2) 
NP, not otherwise specified; and (3) PTSD, provisional, NOS.  
Review of these records also revealed no clinical or medical 
opinion evidence linking a current psychiatric diagnosis to 
the veteran's prior service.

The veteran in written statement dated December 1998, claimed 
that his current psychiatric problems was related to the 
anxiety he was diagnosed with in service in 1969.

In July 1999, the Board remanded this case in order to obtain 
the veteran's treatment records from the Murfreesboro, 
Tennessee VA Medical Center (VAMC) and associate them with 
the claims folder.  The veteran was also advised in that 
remand decision that he had a duty to submit evidence of a 
well grounded claim for service connection for a 
neuropsychiatric disorder to include PTSD, anxiety disorder, 
and paranoid schizophrenia.  He was further advised that such 
evidence should consist of competent (medical) evidence 
linking his current neuropsychiatric disorder and/or paranoid 
schizophrenia to active service.  

On remand, the veteran submitted an additional statement 
indicating that he was being treated for PTSD at the VAMC in 
Knoxville Tennessee.  The RO subsequently obtained all 
available treatment records from the VAMC in Knoxville and 
Murfreesboro.  A hospital summary report was received from 
the Murfreesboro VAMC which indicated that the veteran was 
hospitalized form early November 1994 to December 1994, when 
he was transferred to the Nashville VAMC (see discussion 
above).  The listed diagnoses on Axis I were:  schizophrenia, 
chronic, paranoid type; alcohol intoxication and alcohol 
dependence.  The additional outpatient treatment records 
received contained no pertinent evidence relevant to these 
claims.  

With regard to the claim for service connection for a 
neuropsychiatric disorder, the Board finds that the veteran 
has failed to satisfy the first Caluza requirement for a well 
grounded claim as to the alleged PTSD, that is, medical 
evidence of a current diagnosed disability.  The only 
reference in the medical records to PTSD, is a provisional 
diagnosis of PTSD in 1997.  Furthermore, even if this was to 
be considered sufficient to meet the requirement of medical 
evidence of current disability, the Board finds that there is 
no medical evidence of a link between any such current 
diagnosis and the veteran's prior service.  As to the alleged 
anxiety, the Board finds no medical evidence of record of a 
current diagnosis of an anxiety disorder.  The Board further 
notes that while the veteran has been diagnosed since 1990 to 
have a psychotic disorder, NOS, there is no medical evidence 
of record of a link between such disorder and the veteran's 
prior period of service.  Thus, the Board concludes that the 
claim for service connection for a neuropsychiatric disorder, 
to include PTSD and anxiety, is not well grounded.  

With regard to the claim for service connection for paranoid 
schizophrenia, the Board acknowledges that there is evidence 
of record of current diagnosis as contained in the VA 
hospital report of November 1994.  However, the Board further 
finds that the veteran has failed to satisfy the nexus 
requirement of Caluza.  Specifically, the Board finds that 
there is no medical evidence of a link, or nexus, between 
such diagnosis and the veteran's prior period of service.  
Thus, the Board concludes that the veteran has failed to 
satisfy his initial duty to submit a well-grounded claim as 
to this claim as well.  Therefore, the claims must be denied.  
See Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table)



ORDER

Service connection for a neuropsychiatric disorder to include 
PTSD and anxiety, is denied.
Service connection for paranoid schizophrenia is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


